           Case 1:20-cv-11059-VEC Document 46 Filed 06/11/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 6/11/2021
 -------------------------------------------------------------- X
  AVROHOM MANES,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          20-cv-11059 (VEC)
                                                                :
                                                                :                ORDER
  JPMORGAN CHASE BANK, N.A.,                                    :
  EXPERIAN INFORMATION SOLUTIONS,                               :
  INC., EQUIFAX INFORMATION SERVICES, :
  INC., EQUIFAX, INC., TRANS UNION LLC, :
  CBCINNOVIS, I.N.C., JOHN DOES 1-10 and                        :
  JANE DOES 1-10,                                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference was held on June 11, 2021;

        IT IS HEREBY ORDERED THAT:

             1. Plaintiff’s second amended complaint is due by June 25, 2021.

             2. A status conference will be held on August 20, 2021 at 10:00 a.m. A joint letter

                 is due by August 12, 2021.

             3. A referral to the Magistrate Judge for a settlement conference between Plaintiff

                 and Trans Union LLC will be entered separately .

             4. The Court will not enter a case management plan at this time. Any discovery that

                 has already been served is stayed.



SO ORDERED.
                                                                    ________________________
Date: June 11, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
